       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERNARD GLEN TAYLOR,                              No. 2:19-CV-2375-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    ANISE ADAMS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint, ECF No. 5.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 2 of 7


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names as defendants: (1) Anise Adams (Chief Medical Executive); (2)

 9   John Sonza (Dialysis Center Manager); (3) N. Malakkla (M.D.); (4) S. Palagummi (M.D.); (5) R.

10   Recarey (Chief Executive Officer); (6) Sabry Ghaly (M.D); (7) John Doe; and (8) Jane Doe. See

11   ECF No. 5, pgs. 1-4. All Defendants are employees of the California Health Care Facility. See

12   id. Plaintiff alleges two claims for violation of his Eighth Amendment right to health care. See id.

13   at 5-8.

14                  Claim I

15                  Plaintiff claims Defendant Palagummi was his primary care provider at the

16   California Health Care Facility. See id. at 5. According to Plaintiff, “Defendant S. Palagummi,

17   ignored the proper treatment for (Stage 1) (CKD).” Id. Plaintiff alleges Defendant Palagummi

18   failed to prevent infection and failed to provide a low-protein diet. See id.

19                  Next, Plaintiff alleges that Defendant Adams was responsible as the Chief Medical

20   Executive for overseeing Defendant Palagummi. See id. at 6. Plaintiff claims Defendant Adams
21   “inaccurately and incorrectly” performed his oversight duties. See id. Plaintiff similarly alleges

22   that Defendant Malakkla “did not [Curve] the action and decisions made by Defendants

23   Palagummi, MD and Anise Adams, (CME).” Id.

24                  Plaintiff claims he filed an inmate grievance “on the Defendant(s) J. Sonza, and R.

25   Recarey, (CEO)” related to the above. Id. at 7.

26   ///
27   ///

28   ///
                                                        2
       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 3 of 7


 1                  Claim II

 2                  In his second Eighth Amendment claim, Plaintiff contends Defendant Sonza, a

 3   supervisor, knew that Defendant John Doe did not “map-out-the-arm.” Id. at 8. Plaintiff also

 4   claims that, after he asked Defendant Sonza to “find someone other then [sic] Defendant John

 5   Doe,” Defendant Sonza removed Plaintiff from dialysis despite “high biologic value protein.” Id.

 6   Plaintiff claims that, as a result, he became very ill the next day. See id.

 7

 8                                            II. DISCUSSION

 9                  Plaintiff asserts the facts alleged in his first amended complaint give rise to claims

10   under the Eighth Amendment. For the reasons discussed below, the Court finds that Plaintiff’s

11   allegations are insufficient to state an Eighth Amendment claim against any defendant.

12          A.      Deliberate Indifference to Plaintiff’s Medical Needs

13                  The treatment a prisoner receives in prison and the conditions under which the

14   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

15   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

16   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

17   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

18   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

19   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

20   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,
21   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

22   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

23   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

24   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

25   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

26   official must have a “sufficiently culpable mind.” See id.
27   ///

28   ///
                                                         3
       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 4 of 7


 1                  Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 2   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 3   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 4   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other grounds by

 5   Sandin v. Conner, 515 U.S. 472 (1995). An injury or illness is sufficiently serious if the failure to

 6   treat a prisoner’s condition could result in further significant injury or the “. . . unnecessary and

 7   wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled

 8   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see

 9   also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness

10   are: (1) whether a reasonable doctor would think that the condition is worthy of comment; (2)

11   whether the condition significantly impacts the prisoner’s daily activities; and (3) whether the

12   condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,

13   1131-32 (9th Cir. 2000) (en banc).

14                  The requirement of deliberate indifference is less stringent in medical needs cases

15   than in other Eighth Amendment contexts because the responsibility to provide inmates with

16   medical care does not generally conflict with competing penological concerns. See McGuckin,

17   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

18   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

19   1989). The complete denial of medical attention may constitute deliberate indifference. See

20   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
21   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

22   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

23   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

24                  The gravamen of Plaintiff’s claims is that defendants were negligent in providing

25   him medical care. Negligence in diagnosing or treating a medical condition does not, however,

26   give rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a
27   difference of opinion between the prisoner and medical providers concerning the appropriate

28   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
                                                         4
       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 5 of 7


 1   90 F.3d 330, 332 (9th Cir. 1996). Plaintiff will be provided an opportunity to amend to state facts

 2   which show defendants were deliberately indifferent and not merely negligent.

 3          B.      Supervisor Liability

 4                  Supervisory personnel are generally not liable under § 1983 for the actions of their

 5   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

 6   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional

 7   violations of subordinates if the supervisor participated in or directed the violations. See id. The

 8   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

 9   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

10   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

11   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

12   personnel who implement a policy so deficient that the policy itself is a repudiation of

13   constitutional rights and the moving force behind a constitutional violation may, however, be

14   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

15   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

16                  When a defendant holds a supervisory position, the causal link between such

17   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

18   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

19   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

20   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th
21   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

22   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

23                  A number of defendants are alleged to be liable for failing to properly supervise

24   other defendants. Because supervisory defendants may not generally be held liable under a

25   respondeat superior theory, Plaintiff will be provided an opportunity to amend to allege facts

26   showing the supervisor defendants participated in a constitutional violation through their own
27   conduct.

28   ///
                                                        5
       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 6 of 7


 1                                          III. CONCLUSION

 2                  Because it is possible that some of the deficiencies identified in this order may be

 3   cured by amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the

 4   entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff

 5   is informed that, as a general rule, an amended complaint supersedes the original complaint. See

 6   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 7   amend, all claims alleged in the original complaint which are not alleged in the amended

 8   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 9   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

10   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

11   complete in itself without reference to any prior pleading. See id.

12                  If Plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of his constitutional rights. See Ellis v.

14   Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how each

15   named defendant is involved, and must set forth some affirmative link or connection between

16   each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d 164, 167

17   (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Because some of the defects identified in this order cannot be cured by

19   amendment, plaintiff is not entitled to leave to amend as to such claims. Plaintiff, therefore, now

20   has the following choices: (1) Plaintiff may file an amended complaint which does not allege the
21   claims identified herein as incurable, in which case such claims will be deemed abandoned and

22   the court will address the remaining claims; or (2) Plaintiff may file an amended complaint which

23   continues to allege claims identified as incurable, in which case the Court will issue findings and

24   recommendations that such claims be dismissed from this action, as well as such other orders

25   and/or findings and recommendations as may be necessary to address the remaining claims.

26   ///
27   ///

28   ///
                                                       6
       Case 2:19-cv-02375-DMC Document 12 Filed 03/23/21 Page 7 of 7


 1                   Finally, Plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.      Plaintiff’s first amended complaint, ECF No. 5, is dismissed with leave to

 8   amend; and

 9                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

10   of service of this order.

11

12   Dated: March 23, 2021
                                                            ____________________________________
13                                                          DENNIS M. COTA
14                                                          UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
